Citation Nr: 0740620	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  00-02 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, including emphysema.

2.  Entitlement to service connection for a gastrointestinal 
disorder, including gastroenteritis.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for residuals of a 
right elbow laceration and right hip, shoulder, and back 
abrasions.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from 
February 1975 to February 1978. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO) that denied the claims of entitlement to 
service connection for a pulmonary disorder (including 
emphysema), a gastrointestinal disorder (including 
gastroenteritis), sleep apnea, hepatitis C, and residuals of 
a right elbow laceration and right hip, shoulder, and back 
abrasions.

In an April 2002 decision, the Board confirmed on appeal the 
foregoing denials of service connection.  The appellant 
subsequently filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court).  In October 2002, the 
Court granted a Joint Motion for Remand, and vacated the 
Board's April 2002 decision and remanded the matter to the 
Board.  

When this matter was last before the Board in December 2003, 
it was remanded to the RO for further development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in June 2003, and the case was returned to the Board.  It is 
now ready for appellate review.  


FINDINGS OF FACT

1.  A chronic pulmonary disorder, including emphysema, was 
not shown in service or for many years thereafter, and any 
current chronic pulmonary disorder, including emphysema, is 
unrelated to service or a disease of service origin.

2.  A chronic gastrointestinal disorder, including 
gastroenteritis, was not shown in service or for many years 
thereafter, and any current chronic gastrointestinal 
disorder, including gastroenteritis, is unrelated to service 
or a disease of service origin.

3.  Sleep apnea was not shown in service or for many years 
thereafter, and any current sleep apnea is unrelated to 
service or a disease of service origin.

4.  Hepatitis C was not shown in service or for many years 
thereafter, and any current hepatitis C is unrelated to 
service or a disease of service origin.

5.  A right elbow laceration, and right hip, shoulder, and 
back abrasions in service were shown to have resolved without 
residuals.


CONCLUSIONS OF LAW

1.  A chronic pulmonary disorder, including emphysema, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).

2.  A chronic gastrointestinal disorder, including 
gastroenteritis, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

4.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

5. Residuals of a right elbow laceration and right hip, 
shoulder, and back abrasions were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
Notice and Assistance

As indicated above, in October 2002, the Court granted a 
Joint Motion for Remand that remanded the veteran's claim to 
the Board for further development.  Specifically, the Joint 
Motion directed that additional notice and assistance to the 
veteran be undertaken consistent with the VCAA.  As will be 
explained herein, those requirements have now been completed.  

The VCAA requires that upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  
VA must request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided the appellant post-initial-
adjudication notice by letter dated in April 2004.  The 
notification substantially complied with all the requirements 
of Dingess v. Nicholson, with the exception being that it did 
not provide information regarding the degree of disability 
and effective date of an award.  The notification, however, 
substantially complied with the requirements set out in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claims and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  Given that this decision 
represents a denial of all of the veteran's claims for 
service connection, the fact that the notice letter did not 
provide information regarding the degree of disability and 
effective date of an award is essentially rendered moot.  

Given further that the foregoing notice came after the 
initial adjudication, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  Regardless, if there was such a procedural 
defect, it has been cured without prejudice to the veteran 
because the veteran's claim was subsequently adjudicated by 
the RO (see the June 2006 supplemental statement of the 
case), and because he had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, he had the opportunity to submit additional argument and 
evidence.  See for example the May 2004 statement from the 
veteran's former attorney in response to the April 2004 VCAA 
notice letter, as well as the medical records and statements 
submitted by the veteran since the Board's December 2003 
remand.  VA has obtained the service medical records, VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, and afforded the veteran the opportunity 
to give testimony before the Board.  

The veteran was not, however, provided with an examination 
for the purpose of obtaining an opinion regarding the origin 
of the disabilities under consideration.  The Board 
specifically declines to undertake further development to 
provide a medical examination to obtain medical opinions with 
respect to these other claims because there is no evidence of 
treatment for the claimed disorders for decades following 
service, and no competent evidence that even suggests that 
there is a relationship between service and any of the 
claimed disabilities.  Thus, while there may be current 
diagnoses for the claimed disabilities, there is no 
indication that any of the disabilities in question are 
related to service.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  In view of the absence of evidence of chronic 
disabilities in service and any nexus statements in the post-
service treatment records, any opinion relating pertinent 
disability to service would be speculative.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  VA does not have the resources, and is under no 
duty to perform a fishing expedition for putative evidence 
based upon unsupported allegations.  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claims at this 
time.

The Veteran's Contentions

The veteran alleges that he currently has the several 
disabilities at issue, namely a pulmonary disorder, a 
gastrointestinal disorder, sleep apnea, hepatitis C, and 
residuals of a right elbow laceration and right hip, 
shoulder, and back abrasions, and that all the disabilities 
are related to or were aggravated by his experiences in 
military service.  The specific allegations regarding each 
individual disability will be set out below.  

Principles of Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).




Factual Background and Analysis

Pulmonary Disorder

At his November 2001 Travel Board hearing, the appellant 
testified that he began experiencing breathing problems in 
service and was diagnosed with non-active emphysema.

Service medical records show no complaints or findings of any 
pulmonary disorder.  A June 1976 report of a radiographic 
study noted "equivocable early changes of emphysema, no 
active disease."  At his December 1977 separation 
examination, the appellant had no complaint of pulmonary 
disability and indicated on a report of medical history that 
he had no pulmonary problems.  The report of a chest X-ray at 
the separation examination noted that there were no 
significant abnormalities.

Post-service medical evidence reveals that the appellant 
began complaining of pulmonary problems in the mid 1990's.  A 
chest x-ray dated in September 1996 showed that the veteran's 
lungs were clear.  The examiner's impression was a "normal 
chest."  A November 1997 VA outpatient record listed a 
diagnosis of chronic obstructive pulmonary emphysema, and a 
July 1998 VA outpatient record showed a diagnosis of chronic 
obstructive pulmonary disease.  A January 2000 VA clinic note 
listed "COPD diagnosis 1970's."  

As noted above, with the singular exception of x-ray findings 
of an equivocable inactive emphysema, there were no 
complaints, treatment or diagnosis of a pulmonary disorder 
found in the veteran's service medical records.  Further, 
there is no indication of the presence of a pulmonary 
disorder in the veteran's separation examination which 
included a normal x-ray study.  

The earliest post-service documentation in the claims file of 
a pulmonary disorder, including emphysema at issue, is in 
1995, some 17 years following separation from active service.  
Although a January 2000 treatment note lists COPD (Chronic 
Obstructive Pulmonary Disease) as having been diagnosed in 
the 1970's, without comment from the transcriber, there is no 
indication that this statement was anything more than a 
transcription of the history provided by the veteran, the 
accuracy of which is clearly belied by the service medical 
records as well as a September 1996 x-ray that revealed a 
"normal chest."  Thus, this statement of history without 
independent medical evidence adds no probative value to the 
question of the origin of the veteran's current pulmonary 
disorder.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

The veteran clearly believes that he has a pulmonary 
disorder, including emphysema, which is directly related to 
his experiences in service.  He has not been shown, however, 
to possess the medical background required to provide such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
medical opinions, particularly in the absence of any 
supporting medical authority, serve no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. App. 
221, 225 (1991).  

The fact that there was no evidence of a pulmonary disorder 
upon separation from service and that the first reported 
post-service medical documentation of such a disorder was 
approximately 17 years after service weighs heavily against 
the claims.  

Given the absence of any evidence of a chronic pulmonary 
disorder in service or for over 17 years following separation 
from service, and in the absence of any competent evidence 
that the claimed pulmonary disorder, including emphysema, is 
related to an in-service injury or disease, the preponderance 
of the evidence is against the claim for service connection; 
there is no doubt to be resolved; and service connection for 
a pulmonary disorder, to include emphysema, is not warranted.



Gastrointestinal Disorder

At the November 2001 hearing, the appellant stated that his 
gastrointestinal problems began in service ('75 or '76), for 
which he initially received medications to treat the problem.  
He explained that he subsequently took Rolaids, Tums, etc, 
because his father, a former medic, had impressed upon him to 
not seek medical attention for little things.

Service medical records show that the appellant was seen in 
June 1977 with a complaint of having experienced diarrhea for 
two days; an assessment of gastroenteritis was reported.  
Treatment consisted of Kaopectate.  There was no subsequent 
complaint or finding of gastrointestinal problems in service.  
The appellant indicated on the report of medical history at 
the December 1977 separation examination that he had no 
stomach, liver, or intestinal problems, and pertinent 
clinical evaluation produced no abnormal findings.  

A July 1998 VA outpatient record indicated that the appellant 
had gastrointestinal reflux disease which was improved with 
medication.

As noted above, with the singular exception of an acute 
gastrointestinal episode, there were no complaints, treatment 
or diagnosis of a gastrointestinal disorder found in the 
veteran's service medical records.  Further, there is no 
indication of the presence of a gastrointestinal disorder in 
the veteran's separation examination.  

The earliest post-service documentation in the claims file of 
a gastrointestinal disorder was in 1998, many years following 
separation from active service.  

The veteran believes that a gastrointestinal disorder is 
directly related to his experiences in service.  He has not 
been shown, however, to possess the medical background 
required to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay medical opinions, particularly 
in the absence of any supporting medical authority, serve no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

The fact that there was no evidence of a chronic 
gastrointestinal disorder upon separation from service and 
that the first reported post-service medical documentation of 
such a disorder was approximately 20 years after service 
weighs heavily against the claim.  

Given the absence of any evidence of a chronic 
gastrointestinal disorder in service or for over 20 years 
following separation from service, and in the absence of any 
competent evidence that the claimed gastrointestinal disorder 
is related to an in-service injury or disease, the 
preponderance of the evidence is against the claim for 
service connection; there is no doubt to be resolved; and 
service connection for a gastrointestinal disorder is not 
warranted.

Sleep Apnea

The appellant testified at the November 2001 hearing that he 
has sleep apnea and that his emphysema and/or hepatitis C 
could be contributing factors thereto.

Service medical records show no complaint or finding of any 
sleep disturbance disorder.  At the December 1977 separation 
examination, the appellant reported by way of medical history 
that he had no trouble sleeping.

Postservice medical records show that the appellant began 
receiving treatment for obstructive sleep apnea in the 
1990's.

The veteran believes that his sleep apnea is directly related 
to his experiences in service and that his emphysema and 
hepatitis C are contributing factors.  He has not been shown, 
however, to possess the medical background required to 
provide such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay medical opinions, particularly in the 
absence of any supporting medical authority, serve no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

The fact that there was no evidence of sleep apnea during 
service and that the first reported post-service medical 
documentation of such a disorder was over 20 years after 
service weighs heavily against the claim.  Moreover, service 
connection is not in effect for emphysema and hepatitis C 
negating the potential for service connection on a secondary 
basis.

Given the absence of any evidence of sleep apnea in service 
or for over 20 years following separation from service, and 
in the absence of any competent evidence that the claimed 
sleep apnea is related to an in-service injury or disease, 
the preponderance of the evidence is against the claim for 
service connection; there is no doubt to be resolved; and 
service connection for sleep apnea is not warranted either on 
a direct basis or on a secondary basis.

Hepatitis C

On his June 2000 claim (VA Form 21-4138), the appellant 
alleged that the service medical records indicated abnormal 
blood findings, and that the areas where he was stationed 
during service had been conducive to hepatitis because of the 
lack of sanitation when inoculations were given.  He asserted 
further that medical theory held that the onset of hepatitis 
C might not be recognized because the symptoms might not be 
severe enough to require medical attention, and that chronic 
liver damage is not manifested for many years.  He 
hypothesized that because his hepatitis was not contracted as 
a result of any other means, it had to have been contracted 
in service.  At the November 20001 hearing, the appellant 
indicated that he had been around a great deal of blood in 
Korea and had tried acupuncture on one occasion while there.

Service medical records do not show any complaint or findings 
of liver disease, including hepatitis C.  The appellant 
indicated on the report of medical history at the December 
1977 separation examination that he had no stomach, liver, or 
intestinal problems.

The postservice medical records show that hepatitis C was 
diagnosed in June 1995.  A biopsy one month later indicated 
the presence of hepatitis C.  A July 2000 private 
hospitalization record includes a diagnosis of chronic 
hepatitis C with resultant cirrhosis.

The veteran believes that his hepatitis C is directly related 
to his experiences in service.  He has not been shown, 
however, to possess the medical background required to 
provide such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay medical opinions, particularly in the 
absence of any supporting medical authority, serve no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

The fact that there was no evidence of hepatitis C during 
service and that the first reported post-service medical 
documentation of such a disorder was over 17 years after 
service weighs heavily against the claim.  

Given the absence of any evidence of hepatitis C in service 
or for over 17 years following separation from service, and 
in the absence of any competent evidence that the claimed 
hepatitis C is related to an in-service injury or disease, 
the preponderance of the evidence is against the claim for 
service connection; there is no doubt to be resolved; and 
service connection for hepatitis C is not warranted.

Residuals of a Right Elbow Laceration and  
Right Hip, Shoulder, and Back Abrasions

The appellant testified at his November 2001 hearing that he 
experiences stiffness and pain in his right elbow, right hip, 
shoulder, and back as a result of injuries he sustained to 
those areas in a motorcycle accident during military service.

Service medical record show that the appellant was involved 
in a motorcycle accident in July 1975, and suffered a 
laceration of the right elbow and abrasions of the right hip, 
shoulder, and back.  Subsequently dated service medical 
records show no further complaint or treatment related to the 
injuries sustained in the July 1975 motorcycle accident.  At 
his December 1977 separation examination, the appellant 
indicated by way of medical history that he had neither 
elbow, shoulder, or back problems nor skin problems.  
Pertinent clinical evaluation produced no abnormal findings.  

The postservice medical evidence does not reveal complaints 
or treatment for any residuals of the inservice laceration of 
the right elbow or abrasions of the right hip, shoulder, and 
back.

Because the appellant is not shown to have chronic residuals 
of the right elbow laceration and right hip, shoulder, and 
back abrasions sustained in service, and because there is no 
competent medical evidence that identifies any residuals of 
the right elbow laceration and right hip, shoulder, and back 
abrasions, the Board finds that there is no doubt to be 
resolved, and service connection is not warranted for 
residuals of a right elbow laceration and right hip, 
shoulder, and back abrasions. 


ORDER

Entitlement to service connection for a pulmonary disorder, 
including emphysema is denied.

Entitlement to service connection for a gastrointestinal 
disorder, including gastroenteritis is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for residuals of a right 
elbow laceration and right hip, shoulder, and back abrasions 
is denied.




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


